Citation Nr: 0935264	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include a mood disorder with depressive 
features and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and February 2004 rating 
decisions of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a nervous condition and PTSD, 
respectively.  Under Clemons v. Shinseki, 23 Vet. App. 1 
(2009), a claim for benefits based on PTSD encompasses 
benefits based on another acquired psychiatric disorder 
because the evidence developed during the processing of the 
claim indicated that the symptoms for which the claimant was 
seeking VA benefits may have been caused by another acquired 
psychiatric disorder.  Therefore, these appeals have been 
combined.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2009.  A transcript of 
the hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's psychiatric condition(s) have been diagnosed 
variously as a mood disorder with anxiety and depressive 
features by the VA staff psychiatrist in August 2002; an 
anxiety disorder according to VA medical records from June 
2003; and PTSD by the Vet Center in January 2003 and March 
2007.  The June 2003 Vet Center records also relate the 
Veteran's PTSD to his experiences in Vietnam, specifically, 
to an incident where a Vietnamese boy attempted to steal the 
Veteran's radio out of his truck and the Veteran shot the 
boy.  The Veteran has reiterated this stressor several times 
during the course of his claim, including during his July 
2009 travel board hearing.  As the Veteran did not engage in 
combat with the enemy during service, his claimed stressors 
must be corroborated by evidence other than his own lay 
testimony or the diagnosis of PTSD.  See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

A review of the record yields the following description of 
the Veteran's alleged stressor: The Veteran was stationed 
with B Company, 523d Signal Battalion in the Republic of 
Vietnam in the vicinity of Hawk Hill where there was a 
dispensary manned by Company C of the 23d Medical Battalion.  
The Veteran asserts that in late 1970 he shot a Vietnamese 
boy in the leg and then brought him to the dispensary where 
the Vietnamese boy was taken into the custody of the military 
police.  This incident is potentially verifiable; however the 
RO has not submitted these details for verification.  The 
Board notes that the Veteran attempted to obtain confirmation 
of this incident himself in May 2007 through the Modern 
Military Records department of the National Archives Research 
Administration, but was unsuccessful as he had not submitted 
the name of the medical unit.  The Veteran has since stated 
that it was Company C of the 23d Medical Battalion.

Accordingly, the case is REMANDED for the following action:

1.	Ask the U.S. Army and Joint Services 
Records Research Center for the unit 
history, lessons learned, daily 
journals, or other documents of the 
523d Signal Battalion and the 23d 
Medical Battalion for the later months 
of 1970.  The search should include 
verification of the Veteran's reported 
in-service stressor, specifically 
whether the Veteran's unit or the 
dispensary have any record of a 
Vietnamese boy or young man with a leg 
wound being taken into custody.

2.	Then readjudicate the issue of service 
connection for a psychiatric condition, 
to include PTSD and a mood disorder, in 
light of all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


